Opinion by
Judge Barry,
The City of Erie and its Retirement Board appeal an order of the Court of Common Pleas of Erie County which granted a motion for judgment on the pleadings filed by the appellee, Irene Alessi, and ordered the appellants to pay her a total disability pension.
*120The sole issue before the Common Pleas Court and this Court is whether appellee offered sufficient proof to the Retirement Board to establish her entitlement to a total disability pension. As this question was ably disposed of in the opinion of the Honorable JESS S. Jiuliante, we will affirm on the basis of that opinion. Alessi v. City of Erie, Pa. D. & C. 3d (1986).
Order
Now, September 2, 1987, the order of the Court of Common Pleas of Erie County, dated April 18, 1986, at No. 3052-A-1985, is affirmed.